Title: William Duane to Thomas Jefferson, 5 July 1811
From: Duane, William
To: Jefferson, Thomas


          
                  Sir, 
                  Phila July 5, 1811
          
		  
		  
		  
		  
		  
		  
		  
		   
		  By the Mail of this day, I forward you a single copy of the Review of Montesquieu, I hope you will find it executed in a style of neatness not discreditable to the work nor to the American press. By printing it on a larger type and a smaller page, it might have
			 been made a large volume, but I believe it will be considered as preferable in its present form by those who prefer a book for its contents rather than by weight or measure.
          
		  
		  
		  
		  I have ventured to place two short paragraphs from Hobbes & Beccaria, as mottoes to the title page—containing applicable truths, and at least not inconsistent with its spirit; it was done merely to comply with a fashion, rather than any other motive.
          
		   The price which I have put it for sale at, is governed by two considerations, the expence incurred, and the expence to be incurred in circulating it; I have printed 750 copies, & must pay 25 per cent out of the price only for circulating it, that being the Sum agreed upon with the man I employ to obtain Subscribers and deliver works; should this edition sell sufficiently soon, it will determine whether or not it would be adviseable to print another edition at a lower price, and that will be known by the demand and the impression which the work makes; it is too soon to form any judgment here, as my political sins of several years prevents the light of my door from being ever darkened by federal shadows.
          I trust you will excuse my not having written in answer to your two letters of 28 March and May 1. they excited in my breast very painful feelings, and as I could not touch the Subjects to which they related without expressing my sentiments explicitly and fairly, I judged it preferable to be silent, perfectly satisfied with my own integrity and indifferent to the frowns or favors of mankind thus fortified.
          If the book is in the form which you suggested as adapted for sending abroad, I shall send you the ten copies which you were pleased to order; or if there should be any other form of binding or putting together, with thinner covers in the manner of French works, I shall have them executed to your wish, having bookbinders in my own house. I am, Sir, with great respect
          Your obedt Sert
                  Wm Duane
        